Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 3-9 are pending, of which claims 3 and 7 are independent and claims 1 and 2 stand cancelled.   The assignment information for this application is not currently available.  The application was filed on 4/27/2020 and claims priority to Provisional application 61/014,677 filed on 12/18/2007.

Information Disclosure Statement
No information disclosure statement (IDSs) have been filed to date in this application.  

Examiner’s Comments/Response 
Applicants’ 12/28/20 amendments and remarks have been fully considered, but are not deemed to place the application in condition for allowance for at least the following reasons.  While differences between features described in Appliants’ originally filed specification may be appreciated, any such differences are not set forth explicitly in the claim language.  Further, i is respectfully noted that during examination, a claim must be given its broadest reasonable interpretation consistent with the specification. ... Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. M.P.E.P. 2173.01(I).   It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification. Further, "though understanding of the 
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  Any email communication must include written authorization for the USPTO to communicate with the Examiner concerning any subject matter of this application via electronic mail (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)) so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
Additionally, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Other Art (Not applied)
Examiner notes US20030018289 to Ng, et al. teaching workflow planning and optimization pertaining to devices used to carry out medical process(es). (e.g., Ng, [0042], [0061], [0382]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050108057 to Cohen et al.  in view of US 20060255149 to Retter


Regarding Claim 3,  Cohen teaches:  
3.    A method of managing an infusion pump system, the method comprising: scanning a first barcode securely attached to a patient (Cohen, FIGS. 1-4, 8, 19; [0002] A fixed-format transaction that contains information validated using a checksum and consistent with the use of a hand-held barcode scanner is sometimes used for delivering IV/epidural order information to an IV/epidural health information system and storing it.  [0050] barcode .. optical scanner; [0122]; [0147]-[0150] software identifies specific matched points of data that have been obtained from a scanning and/or reading device and compares them with stored data associated with individual .. Authentication processor 1130 determines whether a user is a member of a predetermined group of authorized users permitted to access information related to, and/or an application used in managing, medical device 1400 and/or medical device 1500.  [0157]-[0158] medical device location information derived using a communication address/RFID tag attached to the device; [0194] Once received demographics data are translated into an equivalent barcode (with a commensurate checksum) and sent to a database manager where the data are stored.  Data validity is then checked.  If demographics data are valid, patient name and identifiers are recorded in the database; [0270]-[0271]);

generating a second barcode on a medication container associated with the patient (Cohen, FIGS. 1-4, 8, 19; [0002] A fixed-format transaction that contains information validated using a checksum and consistent with the use of a hand-held barcode scanner is sometimes used for delivering IV/epidural order information to an IV/epidural health information system and storing it.  [0050] barcode .. optical scanner; [0122]; [0148]-[0153] software identifies specific matched points of data that have been obtained from a scanning and/or reading device and compares them with stored data associated with individual .. Authentication processor 1130 determines whether a user is a member of a predetermined group of authorized users permitted to access information related to, and/or an application used in managing, medical device 1400 and/or medical device 1500. [0156] device management processor 1160 initiates generation of an alert message for communication to an administrator. Alert messages comprise alerting of a new user registration, [0171]; [0194] Once received demographics data are  total IV pump inventory and associates specific infusion pumps with particular room locations and patient identifiers (PID/MRN=patient identification/medical record number) within specific units in the enterprise.  The information carried by the RFID tag (patient identifier and local pump internet protocol address, for instance) uniquely defines the pump association with a particular patient;  [0270]-[0271]; examiner notes “associated with” in what way? What are features of the association and examiner notes ‘medical device 1400’ may at the very least correspond to a medication container and no structural features of the container are set forth to give rise to anything beyond functional intended use language of a container being use for medication; examiner also notes, generated how? any features of how generating occurs/based on what?);

selecting a second clinician care area for the infusion pump based at least on scanning the third barcode while the infusion pump is providing infusion to the patient  (Cohen, FIGS. 1-4, 8, 19; [0150] order processor 1140; [0153] Device management processor 1160 uses at least one data item in configuring the medical device for delivering the treatment to the patient. Actions of device management processor 1160 relative to medical device 1400 and/or medical device 1500 comprise interrogation for status information, performance and/or communications tests, determination of a location,  [0171]; [0220]; [0257] Table IV illustrates a total IV pump inventory and associates specific infusion pumps with particular room locations and patient identifiers (PID/MRN=patient identification/medical record number) within specific units in the enterprise.  The information carried by the RFID tag (patient identifier and local pump internet protocol address, for instance) uniquely defines the pump association with a particular patient; [0229] The information is checked for validity and then stored in a SQL server database. In this case, the pump is not affected and continues in its current mode.  [0265]-[0266]; examiner notes is the selecting merely a result of scanning such that whatever location is scanned is the second clinician area or is there some method/process/features to the selecting? Features of ‘clinician care area’? Additionally, examiner notes ‘while the infusion pump is providing infusion to the patient’ is functional language pertaining to an ‘intended use’ and not a feature that controls/impacts the selecting of the second clinician area and/or a structural feature of the system being used to carry out the method MPEP 2114(II); simply to help advance prosecution, examiner further takes official notice that moving infusion pumps while treatment is being infused is well known in the art, see, e.g.,  US20050119597 to O’Mahony et al., FIG. 1; [0095] the patient may be able to stand and move about a bit for comfort during treatment and claim does not set forth any features of the selecting and/or scanning warranting that the system have any particular structural feature as a result); and

automatically determining workflow corresponding to a change from the first clinician care area to a second clinician care area based on an application of a decision logic on the selection, wherein the scanning of the first barcode, the second barcode and the third barcode enable association of the infusion pump with the patient and the medical container (Cohen, FIGS. 1-4, 8, 19-21; [0158] The tag comprises a wireless identification device and a communication address comprising an IP (Internet Protocol) or Ethernet MAC address. Device management processor 1160 derives medical device location information using a map associating a communication address medical device 1400 and/or medical device 1500 with a corresponding medical device geographic location. [0171]; [0257] Table IV illustrates a total IV pump inventory and associates specific infusion pumps with particular room locations and patient identifiers (PID/MRN=patient identification/medical record number) within specific units in the enterprise.  The information carried by the RFID tag (patient identifier and local pump internet protocol address, for instance) uniquely defines the pump association with a particular patient; [0158]-[0161]; [0197] FIG. 6 is a process diagram 6000 for an order showing a successful pump order transmission event. Data associated with an order comprises information an outbound transaction from a mechanical ventilator on a particular patient. RFID tags associate a location of the mechanical ventilator with a patient identifier. A particular ventilator, located at a specific location, assisting a particular patient, receives a specific order, and the result of that order is verified by commensurate outbound vitals transactions from the ventilator at a location associated with a patient medical record number (MRN); [0222]  [0265]-[0266]; examiner notes that Cohen teaches that each pumps, rooms, patients having unique numbers and scanning of the barcodes, etc. and thus, if a barcode for another room is scanned it will be ‘determined’ that it is a different area; examiner additionally notes that claim language does not set forth features of how the determination is made beyond ‘based’ on or what form ‘determination’ takes? Features of decision logic? Features of association?).

Cohen may fail to explicitly teach each and every feature of generating a third barcode generating a third barcode or display on a display screen of the infusion pump, wherein the infusion pump is located in a first clinician care area; Retter et al. teach: generating a third barcode or display on a display screen of the infusion pump, wherein the infusion pump is located in a first clinician care area (Retter, FIGS. 1, 2; [0013] generating the bar code to display the bar code on a screen or display area 19 designed to be readable by a conventional laser bar code reflective scanner device).

Cohen pertains to a medical management system with a clinical system interface for delivering treatment to a patient using various data pieces including a patient identifier,  order identifier, etc. (Cohen, [0003]).  Retter pertains to a bar code reading system for reading barcodes displayed on a screen of a device (Retter, Abstract).   It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to display the barcodes, as taught by Retter, on the display screen itself for scanning for, e.g., matching, confirming, identifying, etc., objects or things as an alternative way of displaying the barcode(s) in the clinical system of Cohen in order to save trees, with the use of stickers, etc., as well as to avoid unintentional mix-ups that may happen by putting on barcodes/labels incorrectly or having them fall off (Retter, Abstract; Cohen, Abstract, [0003]).

Regarding Claim 4,  Cohen teaches:  
4.    The method of Claim 3, further comprising accepting the second clinician care area based on a determination that the second clinician care area is equivalent to the first clinician area (Cohen, FIGS. 1-4, 8, 19; [0148] The software identifies specific matched points of data that have been obtained from a scanning and/or reading device and compares them with stored data associated with individuals. [0152]-[0156]; [0166]; [0171]; [0257]-[0261] Table IV illustrates a total IV pump inventory and associates specific infusion pumps with particular room locations and patient identifiers (PID/MRN=patient identification/medical record number) within specific units in the enterprise.  The information carried by the RFID tag (patient identifier and local pump internet protocol address, for instance) uniquely defines .


Regarding Claim 5,  Cohen teaches:  
5.     The method of Claim 4, further comprising, waiting for infusion to be completed based on a determination that the second clinician care area is not equivalent to the first clinician care area (Cohen, FIGS. 1-4, 8, 19; [0148] The software identifies specific matched points of data that have been obtained from a scanning and/or reading device and compares them with stored data associated with individuals; [0152]-[0156];  [0166]; [0171]; [0257]-[0261] Table IV illustrates a total IV pump inventory and associates specific infusion pumps with particular room locations and patient identifiers (PID/MRN=patient identification/medical record number) within specific units in the enterprise.  The information carried by the RFID tag (patient identifier and local pump internet protocol address, for instance) uniquely defines the pump association with a particular patient; [0265]-[0266]; examiner notes that Cohen teaches that each pumps, rooms, patients having unique numbers and scanning of the barcodes, etc. and thus, if a barcode for a room is scanned it will be ‘determined’ that it is not a match by comparison; examiner additionally notes that claim language does not set forth features of how the determination is made beyond ‘based’ on or what form ‘determination’ takes?).


Regarding Claim 6,  Cohen teaches:  
6.     The method of Claim 3, further comprising accepting the second clinician care area based on a determination that a channel is idle (Cohen, FIGS. 1-4, 8, 19, [0080] inactive session … an idle connection between two information device; [0258] as patients arrive or leave, are administered intravenous fluids on pumps, and/or removed from pumps; a rendered user interface is updated. [0259]-[0261] Information regarding unassigned medical devices allows a clinician ordering drips for a patient to determine a quantity of pumps available for use, and those that are active within an enterprise.; [0279]-[0281] Instead, the pharmacist transmits the order and the fulfillment of that order occurs later (within clinically acceptable time limits) to allow for clinician notification of the transmission and relocation to the bedside.  Queuing processor 37700 "waits" for the clinician and allows the clinician to reach the appropriate IV pump so that the pump can be directed to receive the in-bound order.; examiner notes features or boundaries of ‘second clinician care area’?; examiner even notes, e.g., that when the device is not relocated adjacent thereto, the device may be deemed to be idle).


Regarding Claim 7,  Cohen teaches:  
7.     A system for managing an infusion pump system, the system comprising one or more hardware processors configured to: scan the electronic barcode to select a clinician care area while the infusion pump is providing to the patient (Cohen, FIGS. 1-4, 8, 19; [0150] order processor 1140; interrogation for status information, performance and/or communications tests, determination of a location,  [0171]; [0220]; [0229] The information is checked for validity and then stored in a SQL server database. In this case, the pump is not affected and continues in its current mode; [0257] Table IV illustrates a total IV pump inventory and associates specific infusion pumps with particular room locations and patient identifiers (PID/MRN=patient identification/medical record number) within specific units in the enterprise.  The information carried by the RFID tag (patient identifier and local pump internet protocol address, for instance) uniquely defines the pump association with a particular patient; [0265]-[0266]; examiner notes is the selecting merely a result of scanning such that whatever location is scanned is the second clinician area or is there some method/process/features to the selecting? Additionally, examiner notes ‘while the infusion pump is providing infusion to the patient’ is functional language pertaining to an ‘intended use’ and not a feature that controls/impacts the selecting of the second clinician area and/or a structural feature of the system being used to carry out the method MPEP 2114(II); simply to help advance prosecution, examiner further takes official notice that moving infusion pumps while treatment is being infused is well known in the art, see, e.g.,  US20050119597 to O’Mahony et al., FIG. 1; [0095] the patient may be able to stand and move about a bit for comfort during treatment and claim does not set forth any features of the selecting and/or scanning warranting that the system have any particular structural feature as a result); and

determine that the first clinician care area is modified to a second clinician care area based on the scanning of the barcode (Cohen, FIGS. 1-4, 8, 19; [0045], [0078],  [0171]; [0147] Authentication processor 1130 receives user identification information such as a username, password, pre-assigned moniker, social security number, barcode identifier, pass code, personal identification number, and/or biometric identifier, etc. [0257] Table IV illustrates a total IV pump inventory and associates specific infusion pumps with particular room locations and patient identifiers (PID/MRN=patient identification/medical record number) within specific units in the enterprise.  The information carried by the RFID tag (patient identifier and local pump internet protocol address, for instance) uniquely defines the pump association with a particular patient; [0158]-[0161]; [0166]-[0167] dynamically updated operational dashboard; [0184]; [0212] [0265]-[0266]; examiner notes that Cohen teaches that each pumps, rooms, patients having unique numbers and scanning of the barcodes, etc. and thus, if a barcode for another room is scanned it will be ‘determined’ that it is a same/different area; examiner additionally notes that claim language does not set forth features of how the determination is made beyond ‘based’ on or what form ‘determination’ takes? Scan once and a first location is output, scan again, another location is output? Features of first/second ‘clinician care area’? who determines?  Patient, medical staff, e.g., looking at dashboard?  examiner notes patient has moved out of room to go for a walk in the hospital and thereby changing ‘clinician care area’, particularly as feature thereof a not apparent.

determine whether the second clinician care area is equivalent the first clinician care area; (Cohen, FIGS. 1-4, 8, 19; [0148] The software identifies specific matched points of data that have been obtained from a scanning and/or reading device and compares them with stored data associated with individuals. [0152]-[0156]; [0166]; [0171]; [0194] translated into an equivalent barcode; [0257]-[0261] infusion pumps with particular room locations and patient identifiers (PID/MRN=patient identification/medical record number) within specific units in the enterprise.  The information carried by the RFID tag (patient identifier and local pump internet protocol address, for instance) uniquely defines the pump association with a particular patient; [0265]-[0266]; examiner notes that Cohen teaches that each pumps, rooms, patients having unique numbers and scanning of the barcodes, etc. and thus, if a barcode for a room is scanned it will be ‘determined’ that it is a match by comparison; examiner additionally notes that claim language does not set forth features of how the determination is made beyond ‘based’ on or what form ‘determination’ takes?);  and

wait for the infusion to be completed based on the determination that the second clinician care area is not equivalent to the first clinician care area. (Cohen, FIGS. 1-4, 8, 19, [0080] inactive session … an idle connection between two information device; [0149] authentication processor; [0164]-[0167] Medical device management system 1000 comprises utilities for authentication, security, and reporting; [0237]; [0258] as patients arrive or leave, are administered intravenous fluids on pumps, and/or removed from pumps; a rendered user interface is updated. [0259]-[0261] Information regarding unassigned medical devices allows a clinician ordering drips for a patient to determine a quantity of pumps available for use, and those that are active within an enterprise.; [0279]-[0281] Instead, the pharmacist transmits the order and the fulfillment of that order occurs later (within clinically acceptable time limits) to allow for clinician notification of the transmission and relocation to the bedside.  Queuing processor 37700 "waits" for the clinician and allows the clinician to reach the appropriate IV pump so that the pump can be directed to receive the in-bound order.; examiner notes features or boundaries of ‘second clinician care area’?; examiner even notes, e.g., that when the device is not relocated adjacent thereto, the device may be deemed to be idle and ‘authentication process’ ).

While Cohen teaches barcodes/RFIDs setting forth location information (Cohen, [0045], [0153] location) Cohen may fail to explicitly teach each and every feature of generate an electronic barcode for display on a display screen of the infusion pump locating in a first clinician care area. Retter et al. teach: generate an electronic barcode for display on a display screen of the infusion pump locating in a first clinician care area (Retter, FIGS. 1, 2; [0013] generating the bar code to display the bar code on a screen or display area 19 designed to be readable by a conventional laser bar code reflective scanner device; examiner notes display of ‘locating in a first clinician care area’; examiner notes claim language could be amended to better recite ‘locating in a first clinician care area’ as the phrase ‘locating in a first clinician care area’; Features of  locating?).

Cohen pertains to a medical management system with a clinical system interface for delivering treatment to a patient using various data pieces including a patient identifier,  order identifier, etc. (Cohen, [0003]).  Retter pertains to a bar code reading system for reading barcodes displayed on a screen of a device (Retter, Abstract).   It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to display the barcodes, as taught by Retter, on the display screen itself for scanning for, e.g., matching, confirming, identifying, etc., objects or things as an alternative way of displaying the barcode(s) in the clinical system of Cohen in order to save trees, with the use of stickers, etc., as well as to avoid unintentional mix-ups that may happen by putting on barcodes/labels incorrectly or having them fall off (Retter, Abstract; Cohen, Abstract, [0003]).

Regarding Claim 8,  Cohen teaches:  
8.    The system of Claim 7, wherein the one or more hardware processors are further configured to accept the second clinician care area based on a determination that the second clinician care area is equivalent to the first clinician area (Cohen, FIGS. 1-4, 8, 19; [0148] The software identifies specific matched points of data that have been obtained from a scanning and/or reading device and compares them with stored data associated with individuals. [0152]-[0156]; [0166]; [0171]; [0257] Table IV illustrates a total IV pump inventory and associates specific infusion pumps with particular room locations and patient identifiers (PID/MRN=patient identification/medical record number) within specific units in the enterprise.  The information carried by the RFID tag (patient identifier and local pump internet protocol address, for instance) uniquely defines the pump association with a particular patient; [0265]-[0266]; examiner notes that Cohen teaches that each pumps, rooms, patients having unique numbers and scanning of the barcodes, etc. and thus, if a barcode for a room is scanned it will be ‘determined’ that it is a match by comparison, e.g.,  if a barcode for a room is scanned it will be ‘determined’ that it is a match by comparison; examiner additionally notes that claim language does not set forth features of how the determination is made beyond ‘based’ on or what form ‘determination’ takes?).


Regarding Claim 9,  Cohen teaches:  
9.    The method of Claim 7, wherein the one or more hardware processors are configured to accept the second clinician care area based on a determination that a channel is idle. (Cohen, FIGS. 1-4, 8, 19, [0080] inactive session … an idle connection between two information device; [0258] as patients arrive or leave, are administered intravenous fluids on pumps, and/or removed from pumps; a rendered user interface is updated. [0259]-[0261] Information regarding unassigned medical devices allows a clinician ordering drips for a patient to determine a quantity of pumps available for use, and those that are active within an enterprise.; [0279]-[0281] Instead, the pharmacist transmits the order and the fulfillment of that order occurs later (within clinically acceptable time limits) to allow for clinician notification of the transmission and relocation to the bedside.  Queuing processor 37700 "waits" for the clinician and allows the clinician to reach the appropriate IV pump so that the pump can be directed to receive the in-bound order.; examiner notes features or boundaries of ‘second clinician care area’?; examiner even notes, e.g., that when the device is not relocated adjacent thereto, the device may be deemed to be idle).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is 571-270-3237/ The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via email to Maryam.Ipakchi@uspto.gov with the appropriate authorization to communicate electronically so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171